Name: Council Directive 2013/20/EU of 13Ã May 2013 adapting certain directives in the field of food safety, veterinary and phytosanitary policy, by reason of the accession of the Republic of Croatia
 Type: Directive
 Subject Matter: agricultural policy;  Europe;  European construction;  European Union law;  health
 Date Published: 2013-06-10

 10.6.2013 EN Official Journal of the European Union L 158/234 COUNCIL DIRECTIVE 2013/20/EU of 13 May 2013 adapting certain directives in the field of food safety, veterinary and phytosanitary policy, by reason of the accession of the Republic of Croatia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty of Accession of Croatia, and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 50 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Pursuant to Article 50 of the Act of Accession of Croatia, where acts of the institutions adopted prior to accession require adaptation by reason of accession, and the necessary adaptations have not been provided for in that Act of Accession or in the Annexes thereto, the Council, acting by qualified majority on a proposal from the Commission, shall, to this end, adopt the necessary acts, if the original act was not adopted by the Commission. (2) The Final Act of the Conference which drew up and adopted the Treaty of Accession of Croatia indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt those adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) Directives 64/432/EEC (1), 89/108/EEC (2), 91/68/EEC (3), 96/23/EC (4), 97/78/EC (5), 2000/13/EC (6), 2000/75/EC (7), 2002/99/EC (8), 2003/85/EC (9), 2003/99/EC (10) and 2009/156/EC (11) should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directives 64/432/EEC, 89/108/EEC, 91/68/EEC, 96/23/EC, 97/78/EC, 2000/13/EC, 2000/75/EC, 2002/99/EC, 2003/85/EC, 2003/99/EC and 2009/156/EC are amended as set out in the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by the date of accession of Croatia to the Union at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from the date of accession of Croatia to the Union. When Member States adopt those measures, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force subject to and as from the date of the entry into force of the Treaty of Accession of Croatia. Article 4 This Directive is addressed to the Member States. Done at Brussels, 13 May 2013. For the Council The President S. COVENEY (1) Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (OJ 121, 29.7.1964, p. 1977/64). (2) Council Directive 89/108/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to quick-frozen foodstuffs for human consumption (OJ L 40, 11.2.1989, p. 34). (3) Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (OJ L 46, 19.2.1991, p. 19). (4) Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products (OJ L 125, 23.5.1996, p. 10). (5) Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (OJ L 24, 30.1.1998, p. 9). (6) Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (OJ L 109, 6.5.2000, p. 29). (7) Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (OJ L 327, 22.12.2000, p. 74). (8) Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (OJ L 18, 23.1.2003, p. 11). (9) Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease (OJ L 306, 22.11.2003, p. 1). (10) Directive 2003/99/EC of the European Parliament and of the Council of 17 November 2003 on the monitoring of zoonoses and zoonotic agents (OJ L 325, 12.12.2003, p. 31). (11) Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (OJ L 192, 23.7.2010, p. 1). ANNEX PART A FOOD SAFETY LEGISLATION 1. In Article 8(1)(a) of Directive 89/108/EEC, the following is added to the list: in Croatian: brzo smrznuto .. 2. Directive 2000/13/EC is amended as follows: (a) In the second subparagraph of Article 5(3), the list starting with in Bulgarian and ending with bestrÃ ¥lad or behandlad med joniserande strÃ ¥lning is replaced by the following:  in Bulgarian: Ã ¾Ã ±Ã »Ã Ã Ã µÃ ½Ã ¾  or Ã ¾Ã ±ÃÃ °Ã ±Ã ¾Ã Ã µÃ ½Ã ¾ Ã  Ã ¹Ã ¾Ã ½Ã ¸Ã ·Ã ¸ÃÃ °Ã Ã ¾ Ã »Ã Ã Ã µÃ ½Ã ¸Ã µ ,  in Spanish: irradiado  or tratado con radiaciÃ ³n ionizante ,  in Czech: ozÃ ¡Ã eno  or oÃ ¡etÃ eno ionizujÃ ­cÃ ­m zÃ ¡Ã enÃ ­m ,  in Danish: bestrÃ ¥let/ ¦  or strÃ ¥lekonserveret  or behandlet med ioniserende strÃ ¥ling  or konserveret med ioniserende strÃ ¥ling ,  in German: bestrahlt  or mit ionisierenden Strahlen behandelt ,  in Estonian: kiiritatud  or tÃ ¶Ã ¶deldud ioniseeriva kiirgusega ,  in Greek: Ã µÃÃ µÃ ¾Ã µÃ Ã ³Ã ±Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ¼Ã µ Ã ¹Ã ¿Ã ½Ã ¯Ã ¶Ã ¿Ã Ã Ã ± Ã ±Ã ºÃ Ã ¹Ã ½Ã ¿Ã ²Ã ¿Ã »Ã ¯Ã ±  or Ã ±Ã ºÃ Ã ¹Ã ½Ã ¿Ã ²Ã ¿Ã »Ã ·Ã ¼Ã ­Ã ½Ã ¿ ,  in English: irradiated  or treated with ionising radiation ,  in French: traitÃ © par rayonnements ionisants  or traitÃ © par ionisation ,  in Croatian: konzervirano zraÃ enjem  or podvrgnuto ionizirajuÃ em zraÃ enju ,  in Italian: irradiato  or trattato con radiazioni ionizzanti ,  in Latvian: apstarots  or apstrÃ dÃ ts ar jonizÃ joÃ ¡o starojumu ,  in Lithuanian: apÃ ¡vitinta  or apdorota jonizuojanÃ iÃ ja spinduliuote ,  in Hungarian: sugÃ ¡rkezelt  or ionizÃ ¡lÃ ³ energiÃ ¡val kezelt ,  in Maltese: ittrattat bir-radjazzjoni  or ittrattat b'radjazzjoni jonizzanti ,  in Dutch: doorstraald  or door bestraling behandeld  or met ioniserende stralen behandeld ,  in Polish: napromieniony  or poddany dziaÃ aniu promieniowania jonizujÃ cego ,  in Portuguese: irradiado  or tratado por irradiaÃ §Ã £o  or tratado por radiaÃ §Ã £o ionizante ,  in Romanian: iradiate  or tratate cu radiaÃ ii ionizate ,  in Slovak: oÃ ¡etrenÃ © ionizujÃ ºcim Ã ¾iarenÃ ­m ,  in Slovenian: obsevano  or obdelano z ionizirajoÃ im sevanjem ,  in Finnish: sÃ ¤teilytetty  or kÃ ¤sitelty ionisoivalla sÃ ¤teilyllÃ ¤ ,  in Swedish: bestrÃ ¥lad  or behandlad med joniserande strÃ ¥lning .; (b) in Article 10(2), the following is inserted in the list after the entry in French:  in Croatian: upotrijebiti do ,. PART B VETERINARY LEGISLATION 1. In Article 2(2)(p) of Directive 64/432/EEC, the following is added to the list:  Croatia: Ã ¾upanija;. 2. In Article 2(b) of Directive 91/68/EEC, the following is added to the list under point 14:  Croatia: Ã ¾upanija. 3. In Article 8(3) of Directive 96/23/EC, the following subparagraph is inserted after the third subparagraph: Croatia shall, for the first time by 31 March 2014, forward to the Commission the results of its residue and substance detection plans and of its control measures. 4. Annex I to Directive 97/78/EC is replaced by the following: ANNEX I TERRITORIES LISTED IN ARTICLE 1 1. The territory of the Kingdom of Belgium. 2. The territory of the Republic of Bulgaria. 3. The territory of the Czech Republic. 4. The territory of the Kingdom of Denmark with the exception of the Faroe Islands and Greenland. 5. The territory of the Federal Republic of Germany. 6. The territory of the Republic of Estonia. 7. The territory of Ireland. 8. The territory of the Hellenic Republic. 9. The territory of the Kingdom of Spain with the exception of Ceuta and Melilla. 10. The territory of the French Republic. 11. The territory of the Republic of Croatia. 12. The territory of the Italian Republic. 13. The territory of the Republic of Cyprus. 14. The territory of the Republic of Latvia. 15. The territory of the Republic of Lithuania. 16. The territory of the Grand Duchy of Luxembourg. 17. The territory of Hungary. 18. The territory of Malta. 19. The territory of the Kingdom of the Netherlands in Europe. 20. The territory of the Republic of Austria. 21. The territory of the Republic of Poland. 22. The territory of the Portuguese Republic. 23. The territory of Romania. 24. The territory of the Republic of Slovenia. 25. The territory of the Slovak Republic. 26. The territory of the Republic of Finland. 27. The territory of the Kingdom of Sweden. 28. The territory of the United Kingdom of Great Britain and Northern Ireland. 5. In Annex II to Directive 2000/75/EC, the following is inserted in the title of part A after the entry LABORATOIRE COMMUNAUTAIRE DE RÃ FÃ RENCE POUR LA FIÃ VRE CATARRHALE DU MOUTON: REFERENTNI LABORATORIJ ZAJEDNICE ZA BOLEST PLAVOG JEZIKA. 6. Annex II to Directive 2002/99/EC is amended as follows: (a) in the first indent of point 2, the following ISO code is inserted after the code GR: HR; (b) in the third indent of point 2, the following set of initials is added: EZ,. 7. In Annex XI to Directive 2003/85/EC, the following is inserted in the table under Part A after the entry for France: HR Croatia Hrvatski veterinarski institut, Zagreb Croatia 8. In Article 9(1) of Directive 2003/99/EC, the second subparagraph is replaced by the following: Each Member State shall transmit to the Commission every year by the end of May, for Bulgaria and Romania, for the first time, by the end of May 2008, and for Croatia, for the first time, by the end of May 2014, a report on trends and sources of zoonoses, zoonotic agents and antimicrobial resistance, covering the data collected pursuant to Articles 4, 7, and 8 during the previous year. Reports, and any summaries of them, shall be made publicly available.. 9. In the first subparagraph of Article 4(6) of Directive 2009/156/EC, the introductory wording is replaced by the following: Where a Member State draws up or has drawn up a voluntary or compulsory control programme for a disease to which equidae are susceptible, it may present the programme to the Commission, within six months from 4 July 1990 for Belgium, Denmark, Germany, Ireland, Greece, Spain, France, Italy, Luxembourg, the Netherlands, Portugal and the United Kingdom, from 1 January 1995 for Austria, Finland and Sweden, from 1 May 2004 for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, from 1 January 2007 for Bulgaria and Romania and from 1 July 2013 for Croatia, outlining in particular:.